      Case 1:16-cv-05471-AKH Document 169 Filed 11/08/18 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

ARCHER CAPITAL MASTER FUND, L.P., et
al.,

                           Plaintiffs,

       vs.                                Civil Action No.: 1:16-cv-05471-AKH

AMERICAN REALTY CAPITAL                                USDCSDNY
PROPERTIES, INC., et al.,                              DOCUMENT
                            Defendants.
                                                       ELECTRONICALLY FILED .
                                                       DOC#: _ _~----?----,-1--,--,..~-
ATLAS MASTER FUND, LTD., eta/.,                    I   DATE FILED ;-\,-\f-4:,}--,f-f-...-.:e--
                            Plaintiffs,

       VS.
                                          Civil Action No.: 1:16-cv-05475-AKH
AMERICAN REALTY CAPITAL
PROPERTIES, INC., et al.,

                     Defendants.

(captions continued onfollowingpage)
    Case 1:16-cv-05471-AKH Document 169 Filed 11/08/18 Page 2 of 3




FIR TREE CAPITAL OPPORTUNITY
MASTER FUND, L.P., et al.

                        Plaintiff,

     vs,                              Civil Action No.: 1:17-cv-04975-AKH

AMERICAN REALTY CAPITAL
PROPERTIES, INC., et al.,

                        Defendants,

COHEN & STEERS INSTITUTIONAL
REALTY SHARES, INC., et al.,

                plaintiffs'

                 V,                   Civil Action No.: 1:18-cv-06770-AKH

AMERICAN REALTY CAPITAL
PROPERTIES, INC. et al.,

                Defendants.




                                                   ''
          Case 1:16-cv-05471-AKH Document 169 Filed 11/08/18 Page 3 of 3




                   Pursuant to the Joint Motion for Dismissal with Prejudice Pursuant to Rule 41(a)(2)
                                                                                           in those
(the "Motion") filed in the above-captioned actions on November 2, 2018, by the Plaintiffs
                                                                                        for good
actions and Defendant American Realty Capital Properties, Inc., n/k/a VEREIT, Inc., and

cause appearing;

                   IT IS ORDERED that the Motion is GRANTED. All claims filed by Plaintiffs
                                                                           WITH
against all defendants in the above-captioned actions are hereby DISMISSED

PREJUDICE. Each party shall bear its own costs, expenses and attorneys' fees.

                   The Clerk of Court is directed to terminate the following Motions and CLOSE

these cases.

             •     Archer Capital Master Fund, L.P., et al. v. American Realty Capital Properties,
                   Inc., et al., Civil Action No. 1:16-cv-05471-AKH, Dkt. No. 165
             •     Atlas Master Fund, Ltd., et al. v. American Realty Capital Properties, Inc., et al.,
                   Civil Action No. 1:16-cv-05475-AKH, Dkt. No. 125
             •     Fir Tree Capital Opportunity Master Fund, L.P., et al. v. American Realty Capital
                   Properties, Inc., et al., Civil Action No. 1:17-cv-04975-AKH, Dkt. No. 140
               •    Cohen & Steers Institutional Realty Shares, Inc., et al. v. American Realty Capital
                    Properties, Inc., et al., Civil Action No. 1:18-cv-06770-AKH, Dkt. No. 33



                    SO ORDERED

 Dated:             November   72018
                    New York,~ ~ York
                                                    ~ /4. 7# 4~     ALVIN K. HELLERSTEIN
                                                                    United States District Judge




                                                     -1-
